Although more than three years have elapsed since the plaintiff's cause of action accrued, it is contended that as he was a resident of the State of Virginia, his case is embraced by Laws 1715, ch. 27, sec. 9, which gives a further time to plaintiffs "beyond seas," etc., to bring their actions, provided they do so within a certain time after their return from beyond seas. The plaintiff is certainly not within the words of the proviso, and it does not appear to the Court that he falls within the true meaning and spirit of it. Great is the intercourse between the citizens of this State and the citizens of other States, particularly adjoining States; and if suits were permitted to be brought on that account against our own citizens, at any distance of time, by citizens of other States, the mischief would be great. Let the rule for a new trial be discharged.
Cited: S. v. Harris, 71 N.C. 176. *Page 24 
(25)